DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 12/27/2021 are acknowledged and have been fully considered. Claims 1 and 3-5 are amended; claim 6 has been added; no claims have been canceled or withdrawn. Claims 1-6 are now pending and under consideration.
The previous objections to the drawings have been withdrawn, in light of the amendments to claim 1.
The previous rejections of claims 1-5 under 35 U.S.C. 112(a) have been withdrawn, in light of the amendments to claim 1.
The previous rejections of claims 1-5 under 35 U.S.C. 112(b) have been withdrawn, in light of the amendments to claims 1 and 3-5.

Applicant's arguments on pages 7-10 of the remarks with respect to the rejection of independent claim 1, as amended, under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-027001 A to Nishida have been fully considered, but they are not persuasive. Specifically, Applicant asserts on pages 8-10 of the remarks with regard to the preamble of claim 1 that:

    PNG
    media_image1.png
    391
    641
    media_image1.png
    Greyscale

The examiner respectfully disagrees. Independent claim 1, as amended, is directed to a control apparatus for a fuel supply apparatus for use in an engine system, the engine system including an engine including a fuel injection valve, and the fuel supply apparatus including a fuel pump configured to supply fuel in a fuel tank to a supply pipe connected to the fuel injection valve, wherein the supply pipe is provided with a check valve, and a relief channel is connected to the supply pipe on a fuel injection valve side of the supply pipe with respect to the check valve, the relief channel being provided with a relief valve. The preamble of claim 1 recites “for a fuel supply apparatus for use in an engine system, the engine system including an engine including a fuel injection valve, and the fuel supply apparatus including a fuel pump configured to supply fuel in a fuel tank to a supply pipe connected to the fuel injection valve, wherein the supply pipe is provided with a check valve, and a relief channel is connected to the supply pipe on a fuel injection valve side of the supply pipe with respect to the check valve, the relief channel being provided with a relief valve.” This preamble claim phrase merely amounts to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02).
Nishida teaches a control system 60 (e.g., “control apparatus”) that is intended for use in combination with a fuel supply system 50 (e.g., “fuel supply apparatus”) of an apparent engine system including an engine 10 including a fuel injection valve 37, where the fuel supply system 50 includes each of an electric feed pump unit 52 having an electric feed pump 52a (e.g., “fuel pump”) that supplies fuel from a fuel tank 51a to a fuel supply pipe 53 (e.g., “supply pipe”) connected to the fuel injection valve 37, and a pressure sensing type check valve 52e (e.g., “relief valve”) that is disposed in a return portion 52d of the electric feed pump unit 52 that is connected to the fuel supply pipe 53 (as depicted by at least Fig. 1 and as discussed by at least ¶ 0029 & 0035-0041 of Nishida). 
Nishida teaches that the control system 60 includes an electronic control device 61 (e.g., “central processing unit”) that, as programmed (and without modification), is capable of performing functions to control driving of the electric feed pump 52a (e.g., at S240), at times including when it is determined that refueling has been performed (e.g., at S210) (e.g., “when the fuel is supplied to the fuel tank”), to the extent that the check valve 52e is caused to open in response to fuel pressure in a fuel pumping section 52c of the electric feed pump unit 52 becoming equal to or higher than a predetermined pressure (e.g., “relief pressure control for driving the fuel pump to open the relief valve”), until, for example, it is determined that a time counter T has reached or exceeded a until a predetermined termination condition is satisfied”) (as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0041 & 0045-0054 of Nishida). 
As discussed in detail above, Nishida is understood to teach each and every limitation of the control apparatus of claim 1 so as to anticipate the claim under a broadest reasonable interpretation because Nishida fully teaches a central processing unit that is programmed to drive the fuel pump such that the fuel pressure rises to the extent necessary to cause the relief valve to open, at times including when it is determined that refueling has been performed, until the determination that the time counter T has reached or exceeded the predetermined time T1, and because the preamble claim phrase “for a fuel supply apparatus for use in an engine system, the engine system including an engine including a fuel injection valve, and the fuel supply apparatus including a fuel pump configured to supply fuel in a fuel tank to a supply pipe connected to the fuel injection valve, wherein the supply pipe is provided with a check valve, and a relief channel is connected to the supply pipe on a fuel injection valve side of the supply pipe with respect to the check valve, the relief channel being provided with a relief valve” merely amounts to a recitation of intended use or purpose that is not germane to the patentability of the claim. 
Therefore, it is understood that Nishida fully teaches that the control apparatus for the fuel supply apparatus comprises “a central processing unit programmed to execute, when the fuel is supplied to the fuel tank, relief pressure control for driving the fuel pump to open the relief valve until a predetermined termination condition is satisfied,” as recited by amended independent claim 1, under a broadest reasonable interpretation.
Nevertheless, upon further consideration and only in response to the amendments to the recitation of intended use or purpose of the preamble of independent claim 1, a new ground of rejection of claim 1 is now made, in the alternative to the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Nishida, under 35 U.S.C. 103 as being unpatentable over Nishida in view of U.S. Patent Application Publication No. 2010/0006072 to Tashima et al.
Specifically, in such a case where Applicant is able to sufficiently show that the preamble claim phrase “for a fuel supply apparatus for use in an engine system, the engine system including an engine including a fuel injection valve, and the fuel supply apparatus including a fuel pump configured to supply fuel in a fuel tank to a supply pipe connected to the fuel injection valve, wherein the supply pipe is provided with a check valve, and a relief channel is connected to the supply pipe on a fuel injection valve side of the supply pipe with respect to the check valve, the relief channel being provided with a relief valve” actually provides further limitation to the scope of the control apparatus of claim 1 AND that Nishida does not fully anticipate the control apparatus of claim 1, it is also noted that Tashima teaches a fuel supply apparatus (apparent from at least Fig. 1) for use in an engine system (apparent from at least Fig. 1) and intended to be used together with a control apparatus (24; apparent from at least Fig. 1) that controls driving a fuel pump (8; apparent from at least Fig. 1), the engine system including an engine (apparent from at least Fig. 1 in view of at least ¶ 0014) including a fuel injection valve (18a), and the fuel supply apparatus including the fuel 
Therefore, even if Applicant is able to sufficiently show that the preamble claim phrase “for a fuel supply apparatus for use in an engine system, the engine system including an engine including a fuel injection valve, and the fuel supply apparatus including a fuel pump configured to supply fuel in a fuel tank to a supply pipe connected to the fuel injection valve, wherein the supply pipe is provided with a check valve, and a relief channel is connected to the supply pipe on a fuel injection valve side of the supply pipe with respect to the check valve, the relief channel being provided with a relief valve” actually provides further limitation to the scope of the control apparatus of claim 1 AND that Nishida does not fully anticipate the control apparatus of claim 1, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the fuel supply apparatus of Nishida that is intended for use with the control apparatus of Nishida with the teachings of Tashima, if even necessary, such that the fuel supply apparatus is constructed such that the supply pipe is provided with a check valve, and the relief channel is connected to the supply pipe on the fuel injection valve side of the supply pipe with respect to the check valve, the relief channel being provided with a relief valve, because providing the supply pipe with a check valve, in such a location downstream of the fuel pump but upstream of the relief channel to the relief valve, would beneficially isolate the fuel pump from backflow of high pressure fuel from the fuel injector. It is also understood that such a modification of the fuel supply apparatus, if even necessary, would merely amount to a combination of prior art elements according to known methods to yield predictable results (e.g., see: MPEP  2143_I_A).
Again, as discussed in detail above, the aforementioned modification of Nishida in view of Tashima would in no way modify the structure or function of the control apparatus of claim 1, as the aforementioned modification of Nishida in view of Tashima merely modifies a fuel supply apparatus intended for use with the control apparatus of claim 1. Before such modification, the control apparatus of Nishida fully includes a central processing unit programmed to execute, when the fuel is supplied to the fuel tank, relief pressure control for driving the fuel pump to open the relief valve until a predetermined termination condition is satisfied, and, after such modification, the control apparatus of Nishida would also fully include the central processing unit programmed to execute, when the fuel is supplied to the fuel tank, relief pressure control for driving the fuel pump to open the relief valve until a predetermined termination condition is satisfied.

Applicant also generally asserts on pages 10-11 of the remarks that new independent claim 6 is allowable over the prior art. The examiner respectfully disagrees. See: the citations, interpretations, and rationales provided in detail below in the 

Regarding Nishida and claim 1, Applicant also asserts on page 12 of the remarks that:

    PNG
    media_image2.png
    580
    634
    media_image2.png
    Greyscale

The examiner respectfully disagrees. As discussed in detail above, Nishida fully teaches the control apparatus of independent claim 1, as amended, under a broadest reasonable interpretation. Applicant’s generic comments on page 12 of the remarks regarding use of the phrase “capable of performing functions” in the prior art rejections of the non-final Office Action fail to provide any supporting evidence as to exactly how and exactly why the electronic control device 61 of the control system 60 of Nishida is believed by Applicant to lack the structure of a special purpose central processing unit programmed to actually perform the recited actions of claim 1. Instead, Applicant’s generic comments on page 12 of the remarks choose to fully ignore the detailed citations and interpretations provided in detail by the prior art rejections of the non-final Office Action in order to present the notion of an improper basis for the prior art rejections. The examiner does not disagree that it would be insufficient to base a prior art rejection solely on a position that a prior art apparatus could be capable of being modified to operate in the manner claimed (e.g., that a computer could be programmed to perform computer-implemented functions of a claim), where there was no teaching of the claimed function; however, the examiner respectfully disagrees that either of the preceding non-final Office Action and the instant final Office Action rely upon such a basis for a prior art rejection. Instead, it is unmistakable that Applicant’s remarks concerning the phrase “capable of performing functions” selectively quote the non-final Office Action out of context in order to misrepresent the position of the non-final Office Action in an attempt to manufacture an allegation of difference between the detailed citations, interpretations and rationales of the prior art rejections and the substance of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-027001 A to Nishida (hereinafter: “Nishida”); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Nishida in view of U.S. Patent Application Publication No. 2010/0006072 to Tashima et al. (hereinafter: “Tashima”).
With respect to claim 1, Nishida teaches a control apparatus for a fuel supply apparatus for use in an engine system, the engine system including an engine including a fuel injection valve, and the fuel supply apparatus including a fuel pump configured to supply fuel in a fuel tank to a supply pipe connected to the fuel injection valve, wherein the supply pipe is provided with a check valve, and a relief channel is connected to the supply pipe on a fuel injection valve side of the supply pipe with respect to the check valve, the relief channel being provided with a relief valve [the preamble claim phrase “for a fuel supply apparatus for use in an engine system, the engine system including an engine including a fuel injection valve, and the fuel supply apparatus including a fuel pump configured to supply fuel in a fuel tank to a supply pipe connected to the fuel injection valve, wherein the supply pipe is provided with a check valve, and a relief channel is connected to the supply pipe on a fuel injection valve side of the supply pipe with respect to the check valve, the relief channel being provided with a relief valve” merely amounts to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02); nevertheless, as depicted by at least Fig. 1 and as discussed by at least ¶ 0029 & 0035-0041, a control system 60 (e.g., “control apparatus”) is intended for use in combination with a fuel supply system 50 (e.g., “fuel supply apparatus”) of an apparent engine system including an engine 10 including a fuel injection valve 37, where the fuel supply system 50 includes each of an electric feed pump unit 52 having an electric feed pump 52a (e.g., “fuel pump”) that supplies fuel from a fuel tank 51a to a fuel supply pipe 53 (e.g., “supply pipe”) connected to the fuel injection valve 37, and a pressure sensing type check valve 52e (e.g., “relief valve”) that is disposed in a return portion 52d of the electric feed pump unit 52 that is connected to the fuel supply pipe 53], the control apparatus for the fuel supply apparatus comprising a central processing unit programmed to execute, when the fuel is supplied to the fuel tank, relief pressure control for driving the fuel pump to open the relief valve until a predetermined termination condition is satisfied [as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0041 & 0045-0054, the control system 60 includes an electronic control device 61 (e.g., “central processing unit”) that, as programmed (and without modification), is capable of performing functions to control driving of the electric feed pump 52a (e.g., at S240), at times including when it is determined that refueling has been performed (e.g., at S210) (e.g., “when the fuel is supplied to the fuel tank”), to the extent that the check valve 52e is caused to open in response to fuel pressure in a fuel pumping section 52c of the electric feed pump unit 52 becoming equal to or higher than a predetermined pressure (e.g., “relief pressure control for driving the fuel pump to open the relief valve”), until, for example, it is determined that a time counter T has reached or exceeded a predetermined time T1 (e.g., at S230 & S260) (e.g., “until a predetermined termination condition is satisfied”)].
As discussed in detail above, Nishida is understood to teach each and every limitation of the control apparatus of claim 1 so as to anticipate the claim under a broadest reasonable interpretation because Nishida fully teaches a central processing unit that is programmed to drive the fuel pump such that the fuel pressure rises to the extent necessary to cause the relief valve to open, at times including when it is determined that refueling has been performed, until the determination that the time counter T has reached or exceeded the predetermined time T1, and because the preamble claim phrase “for a fuel supply apparatus for use in an engine system, the engine system including an engine including a fuel injection valve, and the fuel supply apparatus including a fuel pump configured to supply fuel in a fuel tank to a supply pipe connected to the fuel injection valve, wherein the supply pipe is provided with a check valve, and a relief channel is connected to the supply pipe on a fuel injection valve side of the supply pipe with respect to the check valve, the relief channel being provided with a relief valve” merely amounts to a recitation of intended use or purpose that is not germane to the patentability of the claim. However, in such a case where Applicant is able to sufficiently show that the preamble claim phrase “for a fuel supply apparatus for use in an engine system, the engine system including an engine including a fuel injection valve, and the fuel supply apparatus including a fuel pump configured to supply fuel in a fuel tank to a supply pipe connected to the fuel injection valve, wherein the supply pipe is provided with a check valve, and a relief channel is connected to the supply pipe on a fuel injection valve side of the supply pipe with respect to the check valve, the relief channel being provided with a relief valve” actually provides further limitation to the scope of the control apparatus of claim 1 AND that Nishida does not fully anticipate the control apparatus of claim 1, it is also noted that Tashima teaches a fuel supply apparatus (apparent from at least Fig. 1) for use in an engine system (apparent from at least Fig. 1) and intended to be used together with a control apparatus (24; apparent from at least Fig. 1) that controls driving a fuel pump (8; apparent from at least Fig. 1), the engine system including an engine (apparent from at least Fig. 1 in view of at least ¶ 0014) including a fuel injection valve (18a), and the fuel supply apparatus including the fuel pump configured to supply fuel in a fuel tank (2) to a supply pipe (14) connected to the fuel injection valve (apparent from at least Fig. 1), wherein the supply pipe is provided with a check valve (8a or 10a), and a relief channel (30) is connected to the supply pipe on a fuel injection valve side of the supply pipe with respect to the check valve (apparent from at least Fig. 1), the relief channel being provided with a relief valve (12; apparent from at least Fig. 1), where the relief valve is caused to open when a pressure in relief channel (and in the supply pipe) is caused to exceed a predetermined pressure by driving the fuel pump (as discussed by at least ¶ 0017, 0019 & 0033).
Therefore, even if Applicant is able to sufficiently show that the preamble claim phrase “for a fuel supply apparatus for use in an engine system, the engine system including an engine including a fuel injection valve, and the fuel supply apparatus including a fuel pump configured to supply fuel in a fuel tank to a supply pipe connected to the fuel injection valve, wherein the supply pipe is provided with a check valve, and a relief channel is connected to the supply pipe on a fuel injection valve side of the supply pipe with respect to the check valve, the relief channel being provided with a relief valve” actually provides further limitation to the scope of the control apparatus of claim 1 AND that Nishida does not fully anticipate the control apparatus of claim 1, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the fuel supply apparatus of Nishida that is intended for use with the control apparatus of Nishida with the teachings of Tashima, if even necessary, such that the fuel supply apparatus is constructed such that the supply pipe is provided with a check valve, and the relief channel is connected to the supply pipe on the fuel injection valve side of the supply pipe with respect to the check valve, the relief channel being provided with a relief valve, because providing the supply pipe with a check valve, in such a location downstream of the fuel pump but upstream of the relief channel to the relief valve, would beneficially isolate the fuel pump from backflow of high pressure fuel from the fuel injector. It is also understood that such a modification of the fuel supply apparatus, if even necessary, would merely amount to a combination of prior art elements according to known methods to yield predictable results (e.g., see: MPEP  2143_I_A).
Again, as discussed in detail above, the aforementioned modification of Nishida in view of Tashima would in no way modify the structure or function of the control apparatus of claim 1, as the aforementioned modification of Nishida in view of Tashima merely modifies a fuel supply apparatus intended for use with the control apparatus of claim 1. Before such modification, the control apparatus of Nishida fully includes a central processing unit programmed to execute, when the fuel is supplied to the fuel 

With respect to claim 2, Nishida (alternatively, Nishida modified supra) teaches the control apparatus for the fuel supply apparatus according to claim 1, wherein the predetermined termination condition is a condition that a cumulative value of consumed flow rate variables after the fuel is supplied to the fuel tank is equal to or larger than a predetermined value (as depicted by at least Fig. 2 and as discussed by at least ¶ 0038-0039 & 0052, the driving of the electric feed pump 52a is stopped upon determination that the time counter T has reached or exceeded the predetermined time T1, where the predetermined time T1 is a pump drive time after an end of the refueling during which a pumping amount per unit time is constant, such that it is understood that the predetermined termination condition is necessarily a condition that a cumulative value of consumed flow rate variables after the fuel is supplied to the fuel tank is equal to or larger than a predetermined value; because equal to a predetermined value and larger than a predetermined value are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 6, Nishida teaches a control apparatus for a fuel supply apparatus for use in an engine system, the engine system including an engine including a fuel injection valve, and the fuel supply apparatus including a fuel pump configured to supply fuel in a fuel tank to a supply pipe connected to the fuel injection valve, wherein the supply pipe is provided with a check valve, and a relief channel is connected to the supply pipe on a fuel injection valve side of the supply pipe with respect to the check valve, the relief channel being provided with a relief valve [the preamble claim phrase “for a fuel supply apparatus for use in an engine system, the engine system including an engine including a fuel injection valve, and the fuel supply apparatus including a fuel pump configured to supply fuel in a fuel tank to a supply pipe connected to the fuel injection valve, wherein the supply pipe is provided with a check valve, and a relief channel is connected to the supply pipe on a fuel injection valve side of the supply pipe with respect to the check valve, the relief channel being provided with a relief valve” merely amounts to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02); nevertheless, as depicted by at least Fig. 1 and as discussed by at least ¶ 0029 & 0035-0041, a control system 60 (e.g., “control apparatus”) is intended for use in combination with a fuel supply system 50 (e.g., “fuel supply apparatus”) of an apparent engine system including an engine 10 including a fuel injection valve 37, where the fuel supply system 50 includes each of an electric feed pump unit 52 having an electric feed pump 52a (e.g., “fuel pump”) that supplies fuel from a fuel tank 51a to a fuel supply pipe 53 (e.g., “supply pipe”) connected to the fuel injection valve 37, and a pressure sensing type check valve 52e (e.g., “relief valve”) that is disposed in a return portion 52d of the electric feed pump unit 52 that is connected to the fuel supply pipe 53], the control apparatus for the fuel supply apparatus comprising a central processing unit programmed to execute, when the fuel is supplied to the fuel tank, relief pressure control for driving the fuel pump to open the relief valve until a predetermined termination condition is satisfied, and to stabilize a fuel pressure inside the supply pipe at a threshold at which the relief valve is configured to be opened [as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0039, 0041 & 0045-0054, the control system 60 includes an electronic control device 61 (e.g., “central processing unit”) that, as programmed (and without modification), is capable of performing functions to control driving of the electric feed pump 52a (e.g., at S240), at times including when it is determined that refueling has been performed (e.g., at S210) (e.g., “when the fuel is supplied to the fuel tank”), to the extent that the check valve 52e is caused to open in response to fuel pressure in a fuel pumping section 52c of the electric feed pump unit 52 becoming equal to or higher than a predetermined pressure (e.g., “relief pressure control for driving the fuel pump to open the relief valve”), until, for example, it is determined that a time counter T has reached or exceeded a predetermined time T1 (e.g., at S230 & S260) (e.g., “until a predetermined termination condition is satisfied”), and the electronic control device 61, as programmed (and without modification), is capable of performing functions to control the driving of the electric feed pump 52a such that a pumping amount per unit time is constant, such that the fuel pressure would be stabilized at a pressure at which the check valve 52e is caused to open].
As discussed in detail above, Nishida is understood to teach each and every limitation of the control apparatus of claim 1 so as to anticipate the claim under a broadest reasonable interpretation because Nishida fully teaches a central processing unit that is programmed to drive the fuel pump such that the fuel pressure rises to the extent necessary to cause the relief valve to open, at times including when it is determined that refueling has been performed, until the determination that the time counter T has reached or exceeded the predetermined time T1, and to control the driving of the electric feed pump 52a such that the pumping amount per unit time is constant thereby stabilizing the fuel pressure at a pressure at which the check valve 52e is caused to open, and because the preamble claim phrase “for a fuel supply apparatus for use in an engine system, the engine system including an engine including a fuel injection valve, and the fuel supply apparatus including a fuel pump configured to supply fuel in a fuel tank to a supply pipe connected to the fuel injection valve, wherein the supply pipe is provided with a check valve, and a relief channel is connected to the supply pipe on a fuel injection valve side of the supply pipe with respect to the check valve, the relief channel being provided with a relief valve” merely amounts to a recitation of intended use or purpose that is not germane to the patentability of the claim. However, in such a case where Applicant is able to sufficiently show that the preamble claim phrase “for a fuel supply apparatus for use in an engine system, the engine system including an engine including a fuel injection valve, and the fuel supply apparatus including a fuel pump configured to supply fuel in a fuel tank to a supply pipe connected to the fuel injection valve, wherein the supply pipe is provided with a check valve, and a relief channel is connected to the supply pipe on a fuel injection valve side of the supply pipe with respect to the check valve, the relief channel being provided with a relief valve” actually provides further limitation to the scope of the control apparatus of claim 6 AND that Nishida does not fully anticipate the control apparatus of claim 6, it is also noted that Tashima teaches a fuel supply apparatus (apparent from at least Fig. 1) for use in an engine system (apparent from at least Fig. 1) and intended to be used together with a control apparatus (24; apparent from at least Fig. 1) that controls driving a fuel pump (8; apparent from at least Fig. 1), the engine system including an engine (apparent from at least Fig. 1 in view of at least ¶ 0014) including a fuel injection valve (18a), and the fuel supply apparatus including the fuel pump configured to supply fuel in a fuel tank (2) to a supply pipe (14) connected to the fuel injection valve (apparent from at least Fig. 1), wherein the supply pipe is provided with a check valve (8a or 10a), and a relief channel (30) is connected to the supply pipe on a fuel injection valve side of the supply pipe with respect to the check valve (apparent from at least Fig. 1), the relief channel being provided with a relief valve (12; apparent from at least Fig. 1), where the relief valve is caused to open when a pressure in relief channel (and in the supply pipe) is caused to exceed a predetermined pressure by driving the fuel pump (as discussed by at least ¶ 0017, 0019 & 0033).
Therefore, even if Applicant is able to sufficiently show that the preamble claim phrase “for a fuel supply apparatus for use in an engine system, the engine system including an engine including a fuel injection valve, and the fuel supply apparatus including a fuel pump configured to supply fuel in a fuel tank to a supply pipe connected to the fuel injection valve, wherein the supply pipe is provided with a check valve, and a relief channel is connected to the supply pipe on a fuel injection valve side of the supply pipe with respect to the check valve, the relief channel being provided with a relief valve” actually provides further limitation to the scope of the control apparatus of claim 6 AND that Nishida does not fully anticipate the control apparatus of claim 6, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the fuel supply apparatus of Nishida that is intended for use with the control apparatus of Nishida with the teachings of Tashima, if even necessary, such that the fuel supply apparatus is constructed such that the supply pipe is provided with a check valve, and the relief channel is connected to the supply pipe on the fuel injection valve side of the supply pipe with respect to the check valve, the relief channel being provided with a relief valve, because providing the supply pipe with a check valve, in such a location downstream of the fuel pump but upstream of the relief channel to the relief valve, would beneficially isolate the fuel pump from backflow of high pressure fuel from the fuel injector. It is also understood that such a modification of the fuel supply apparatus, if even necessary, would merely amount to a combination of prior art elements according to known methods to yield predictable results (e.g., see: MPEP  2143_I_A).
Again, as discussed in detail above, the aforementioned modification of Nishida in view of Tashima would in no way modify the structure or function of the control apparatus of claim 6, as the aforementioned modification of Nishida in view of Tashima merely modifies a fuel supply apparatus intended for use with the control apparatus of .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of U.S. Patent No. 6,269,801 to Channing (hereinafter: “Channing”); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Nishida in view of Tashima, and in view of Channing.
With respect to claim 3, Nishida (alternatively, Nishida modified supra) teaches the control apparatus for the fuel supply apparatus according to claim 1, wherein: the central processing unit is programmed to drive the fuel pump to operate at a predetermined rate as the relief pressure control (as discussed in detail above with respect to at least claims 1 and 2); and the predetermined termination condition is a condition that a change amount of an actuation current of the fuel pump in a predetermined period is equal to or smaller than a predetermined change amount [as depicted by at least Fig. 2 and as discussed by at least ¶ 0038-0039 & 0052 of Nishida, the driving of the electric feed pump 52a is stopped upon determination that the time counter T has reached or exceeded the predetermined time T1 (e.g., “predetermined period”), where the predetermined time T1 is a pump drive time after an end of the refueling during which a pumping amount per unit time is constant, such that it is understood that the predetermined termination condition is necessarily a condition that a change amount of an actuation current of the fuel pump in a predetermined period is equal to or smaller than a predetermined change amount, especially given that “predetermined change amount” is broadly definable so as to be a large value (such as a maximum possible change amount or infinity); because equal to a predetermined change amount and smaller than a predetermined change amount are recited in the alternative, it is sufficient to address one of the claimed alternatives].
Nishida appears to lack a clear teaching as to whether the central processing unit is programmed to drive the fuel pump to rotate at a predetermined rotation speed as the relief pressure control (as discussed in detail above with respect to at least claims 1 and 3, the electric feed pump 52a of Nishida is mainly described using generic description, including capability to be driven for a predetermined time T such that the pumping amount per unit time is constant, without specifying whether the driving of the electric feed pump 52a necessarily includes a rotational characteristic).
Channing teaches an analogous control apparatus programmed to cause driving rotation of a fuel pump at a predetermined rotation speed to open a relief valve [as depicted by at least Fig. 2 and as discussed by at least Col. 1, lines 11-40 & Col. 2, line 48 – Col. 3, line 22, a controller 40, as designed (and without modification), is capable of performing functions to control driving of a fuel feed pump 28 (e.g., “fuel pump”), which is a roller vane pump, to the extent that a fuel pressure regulator 32 (e.g., “relief valve”) opens].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the control apparatus of Nishida with the teachings of Channing, if even necessary, such that the central processing unit is programmed to drive the fuel pump to rotate at a predetermined rotation speed as the relief pressure control because Channing further teaches that providing an electrically driven roller vane pump as a fuel feed pump is conventional in the art due to cost effectiveness (as discussed by at least Col. 1, lines 14-16 of Channing). Therefore, it is understood that such a modification, if even necessary, would merely amount to a simple substitution of one known element for another to obtain predictable results (e.g., see: MPEP 2143_I_B).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of U.S. Patent Application Publication No. 2019/0017475 to Fukuoka et al. (hereinafter: “Fukuoka”), and in view of JP 06-229340 A to Tanaka (hereinafter: “Tanaka”); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Nishida in view of Tashima, in view of Fukuoka, and in view of Tanaka.
With respect to claim 4, Nishida (alternatively, Nishida modified supra) teaches the control apparatus for the fuel supply apparatus according to claim 1, where the central processing unit is programmed to acquire first input variables including an (as discussed by at least ¶ 0043 of Nishida); however, Nishida appears to lack a clear teaching as to whether the control apparatus also includes a memory configured to store a first mapping that uses, as inputs, the first input variables and outputs the type variable, wherein: the central processing unit is programmed to estimate the type variable by applying the acquired first input variables to the first mapping; and the central processing unit is programmed not to estimate, when the fuel is supplied to the fuel tank, the type variable until the predetermined termination condition is satisfied.
Fukuoka teaches an analogous control apparatus (apparent from at least Fig. 1) including a processor (710) and memory (771); where the memory is configured to store a mapping (definable as a “first mapping”) that uses inputs (definable as “first input variables”) including an engine variable related to a condition of the engine and outputs a type variable related to a type of the fuel [as depicted by at least Fig. 4 and as discussed by at least ¶ 0035 & 0053, the memory 771 stores a map (e.g., “first mapping”) that includes as inputs each of a capacitance and a fuel temperature (e.g., “an engine variable related to a condition of the engine”), and that includes as an output an alcohol concentration in fuel (e.g., “a type variable related to a type of the fuel”), where the fuel temperature is estimated by a control system 7 from a cooling water temperature of an internal combustion engine 4 (e.g., “a condition of the engine”)]; and where the processor is programmed to acquire the inputs, and estimate the type variable by applying the acquired inputs to the mapping [as depicted by at least Figs. 4 & 5 and as discussed by at least ¶ 0035-0036, the processor 710, as designed (and without modification), is capable of performing functions to acquire each of the capacitance and the fuel temperature, and to estimate the alcohol concentration in the fuel by applying each of the capacitance and the fuel temperature to the stored map].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the control apparatus of Nishida with the teachings of Fukuoka to include a memory configured to store a first mapping that uses, as inputs, the first input variables and outputs the type variable, wherein: the central processing unit is programmed to estimate the type variable by applying the acquired first input variables to the first mapping because Nishida is silent as to how exactly the concentration of alcohol is detected based on a dielectric constant of the fuel to be supplied, and Fukuoka further teaches a particular technique for detecting the concentration of alcohol based on a dielectric constant of the fuel to be supplied by using a stored mapping to relate a detected capacitance of the fuel to a fuel property such as alcohol concentration, while further beneficially correcting the alcohol concentration based on fuel temperature estimated from engine cooling water temperature (apparent from at least Figs. 4 & 5 in view of at least ¶ 0033-0037 & 0063 of Fukuoka), such that, in such a modification, a concentration of alcohol detected based on a dielectric constant of the fuel to be supplied in Nishida would be obtained using a stored mapping that relates a detected capacitance of the fuel to the concentration of alcohol in the fuel.
Tanaka teaches an analogous control apparatus (apparent from at least Fig. 1) including a control means (ECU) (28) that is programmed to execute, when the fuel is [as depicted by at least Figs. 1-3, the ECU 28, as designed (and without modification), is capable of performing functions to control driving of a fuel pump 16 such that fuel is returned to a fuel tank 6 via a fuel return pipe 22 (e.g., at 106-110), at times including when it is determined that refueling has been performed (e.g., at 104) (e.g., “when the fuel is supplied to the fuel tank”), until, for example, it is determined that a timer has expired and a fuel concentration change rate is less than a predetermined value (e.g., at 106-110) (e.g., “until a predetermined termination condition is satisfied”)], and that is programmed not to estimate, when fuel is supplied to a fuel tank, a type variable related to a type of the fuel until a predetermined termination condition is satisfied [as depicted by at least Figs. 1-3 and as discussed throughout the specification, the ECU 28, as designed (and without modification), is capable of performing functions to delay determination of alcohol concentration of the fuel until after achieving homogenization of fuel mixture after refueling to prevent fuel concentration misidentification and to avoid deterioration of engine operating performance].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the control apparatus of Nishida with the teachings of Tanaka such that the central processing unit is programmed not to estimate, when fuel is supplied to the fuel tank, the type variable until a predetermined termination condition is satisfied because Tanaka teaches that delaying determination of alcohol concentration of the fuel until after achieving homogenization of fuel mixture .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of U.S. Patent No. 5,379,741 to Matysiewicz et al. (hereinafter: “Matysiewicz”); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Nishida in view of Tashima, and in view of Matysiewicz.
With respect to claim 5
Matysiewicz teaches an analogous control apparatus (apparent from at least Fig. 1) including an electronic engine controller (12), that is a microprocessor controller (as discussed by at least Col. 2, lines 20-27), programmed to: (a) store a mapping (24) (definable as a “second mapping”) that uses inputs (definable as “second input variables” and as “relief pressure-related variables”) including a pump variable related to a condition of a fuel pump and a fuel temperature variable related to a fuel temperature being a temperature of a fuel, and that outputs a characteristic variable related to a characteristic of the fuel pump [as depicted by at least Fig. 1 and as discussed by at least Col. 1, lines 48-51 & Col. 2, lines 20-61, the electronic engine controller 12, as designed (and without modification), is capable of performing functions to store a look-up table 24, with the look-up table 24 being a four-dimensional table that includes as inputs each of a pump supply voltage (e.g., “a pump variable related to a condition of the fuel pump”) and a fuel temperature (e.g., “a fuel temperature variable related to a fuel temperature being a temperature of the fuel”), and that includes as an output a duty cycle for controlling a pumping amount per unit time of an electric fuel pump 22 (e.g., “a characteristic variable related to a characteristic of the fuel pump”)]; (b) acquire the inputs (as discussed by at least Col. 2, lines 28-32 in view of at least Fig. 1); and (c) set the characteristic variable by applying the acquired inputs to the mapping (as discussed by at least Col. 2, lines 43-50 in view of at least Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the control apparatus of Nishida with the teachings of Matysiewicz to include a memory configured to store a second mapping that uses, as inputs, second input variables including variables that are related to a relief pressure, wherein the second input variables include a pump variable related to a condition of the fuel pump and a fuel temperature variable related to a fuel temperature, wherein the fuel temperature is a temperature of the fuel when the relief pressure control is executed, and wherein the second mapping outputs a characteristic variable related to a characteristic of the fuel pump, where the central processing unit is programmed to acquire the second input variables, and set the characteristic variable by applying the acquired second input variables to the second mapping because Matysiewicz further teaches that adjusting a duty cycle for controlling a pumping amount per unit time of an electric fuel pump based on each of a pump supply voltage and a fuel temperature beneficially provides correction for each of variations in voltage available for operating the electric fuel pump and variations in temperature of the fuel being pumped by the electric fuel pump (as discussed by at least Col. 1, lines 48-54 of Matysiewicz), such that, in such a modification, a duty cycle of the electric feed pump of Nishida would be adjustable in providing the constant pumping amount per unit time to correct for each of variations in voltage available for operating the electric fuel pump and variations in temperature of the fuel being pumped by the electric fuel pump.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747